To the views expressed in the foregoing opinion, with which I agree, it appears not improper to add that it seems to me that the question whether the trial court should have assumed jurisdiction at the outset is presented by the record before us.
Appellant's petition sought what appears to be closely akin to a friendly court administration of one of its business affairs rather than the supervision of an established and active trust. As stated in the opinion above, the appellant, in order to be in a position to comply with the opinion of the Attorney General, had employed a firm of insurance accountants to allocate funds to those who were entitled to receive the same. This was not an act of hostility toward the interests of those who had made excess payments to the company. Rather was it a step in recognition of the rights of such persons. No constructive trust resulted from this action on appellant's part.
If the appellant elected to view as correct the opinion of the Attorney General there was then nothing for appellant to do but to refund the excess payments to the persons entitled to be reimbursed. Until it should be made to appear that there is something more than a sum of money in the hands of one person willing and able to pay the same over to those rightfully entitled thereto there is nothing for a court of equity to supervise as contemplated by SDC 33.26.